           Case 1:18-vv-01547-UNJ Document 30 Filed 10/22/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1547V
                                    Filed: September 20, 2019
                                          UNPUBLISHED


    PAULETTE FALBO,
                                                              Special Processing Unit (SPU);
                         Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                        Causation-In-Fact; Influenza (Flu)
                                                              Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                   Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                        Respondent.


Jessica Ann Wallace, Siri & Glimstad, LLP, New York, NY, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On October 5, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury caused-in-fact by
the influenza vaccination she received on September 26, 2017. Petition at ¶¶ 3, 14.
Petitioner further alleges that she received the influenza vaccination in the United
States, that she suffered the residual effects of her shoulder injury for more than six
months, and that neither she nor any other party has filed a civil action or received


1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01547-UNJ Document 30 Filed 10/22/19 Page 2 of 2



compensation for her shoulder injury, alleged as vaccine caused. Id. at ¶¶ 3, 12, 16-17.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On September 19, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA and was caused-in-fact by the administration of a flu vaccine
on September 26, 2017.” Id. at 5. Respondent further agrees that “petitioner has met
the statutory requirements for entitlement to compensation.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2
